MELTON, Justice,
dissenting.
The question presented in this case is whether, upon revocation of Windsor’s probation, the trial court should have applied OCGA § 42-8-35.4, which limits the use of probation detention centers to felons and certain misdemeanants, or OCGA§§ 17-10-1 (a) (3) (A) and 42-8-34.1 (c), which expand the use of probation detention centers to other misdemeanants whose probation has already been revoked. Here, Windsor’s probation had already been repeatedly revoked, and the trial court properly confined him to a detention center pursuant to OCGA § 17-10-1. Accordingly, I respectfully dissent.
Windsor was originally sentenced to twelve months probation for three misdemeanor counts to be served consecutively. After repeated violations, it became clear that traditional avenues for probation such as regular reports to an officer, payment of fines, community service, and substance abuse counseling were not working. The legislature enacted OCGA§ 17-10-1 to address this issue by allowing, among other alternatives, for confinement in a probation detention center when other forms of probation enforcement have failed. The determinative issue in this case is whether OCGA § 42-8-35.4 overrides application of OCGA§ 17-10-1 and thus limits a trial court’s use of probation detention centers to only felons and a much smaller category of misdemeanants. In Johnson v. State, 267 Ga. 77 (475 SE2d 595) (1996), we recognized that, by its express terms, OCGA § 17-10-1 (a) (3) (A) allows for the use of certain confinement options for violating probationers when these same methods would otherwise be barred in the initial sentencing phase, and stated:
[W]e acknowledge that under OCGA § 17-10-1 (a) (3) (A), a trial court has the authority under certain circumstances to order confinement in a probation boot camp for a misdemeanor probationer whose sentence of probation is revoked. ... It was never intended that a misdemeanant be sentenced initially to serve probation in boot camp; however, an alternative incarceration program may benefit one who has been unsuccessful at completing routine probation. Each statute has a distinct goal and both can be harmonized to effectuate those purposes.
(Emphasis in original.) Id. at 79.4
*580Decided May 8, 2006
Reconsideration denied June 12, 2006.
Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, ChadE. Jacobs, Assistant Attorney General, for appellants.
William E Todd, Jr., for appellee.
Windsor is a misdemeanor probationer whose sentence has been revoked due to repeated violations. As a result, an “alternative incarceration program may benefit” Windsor, as he has been “unsuccessful at completing routine probation.” Johnson, supra. The legislature has wisely placed statutory limitations on the confinement of misdemeanants upon their initial sentencing. However, I cannot agree that the General Assembly intended to bind the hands of trial judges faced with probationers who disregard their original sentence.
Anderson v. State, 261 Ga. App. 716 (583 SE2d 549) (2003), which is relied upon by the majority for its contrary conclusion, is wholly distinguishable from the situation at hand. In Anderson, the defendant was sentenced to a probation detention center in his initial sentencing and, in applying OCGA § 42-8-35.4, the Court of Appeals correctly vacated the sentence. Unlike Anderson, we are faced with the propriety of punishment for a revoked sentence. Therefore, Anderson simply has no application here.
I am authorized to state that Justice Carley and Justice Hines join in this dissent.

 Because probation detention centers and probation boot camps share analogous statutory limitations, the logic unanimously applied in Johnson applies here.